Case 2:19-cv-18713-KM-ESK Document 59 Filed 05/10/21 Page 1 of 2 PageID: 497




31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com


Katherine A. Skeele
+1 212-513-3534
Katherine.Skeele@hklaw.com




                                                             May 10, 2021



Via ECF

Honorable Edward S. Kiel
United States Magistrate Judge for the District of
New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark NJ 07101

Re:      Ameritas Life Ins. Corp. v. Wilmington Trust, N.A., Civil Action No. 2:19-cv-18713
         Joint Letter Agenda for May 11, 2021 Conference

Dear Judge Kiel:

        In conformity with Your Honor’s January 26, 2021 Text Order (Dkt. No. 53), the parties
jointly submit the following proposed agenda in advance of the May 11, 2021 conference in the
above-referenced matter.

Party Discovery

         At the January 26, 2021 conference, Defendant referenced a dispute regarding the scope of
Plaintiff's production to date. On March 5, 2021, Defendant sent Plaintiff a detailed deficiency
letter. Plaintiff provided a detailed response on April 14, 2021 in support of its position. The basic
nature of the dispute is that Defendant seeks production of Plaintiff's investigation files underlying
the denial of Plaintiff's claim on the Policy at issue, and Plaintiff claims a privilege interest in those
files. Defendant intends to file its pre-motion letter next week, seeking the opportunity to
conference this issue before Your Honor.

        Aside from the aforementioned issue, there is no additional issue outstanding with respect
to the parties’ written discovery obligations.

       Depositions have commenced in this matter, and the depositions of fact witnesses Jeantov
(aka Jonathan) Hercsky and Yaffa Sarn, the late insured's son and wife, have been taken. Hillel


Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
Case 2:19-cv-18713-KM-ESK Document 59 Filed 05/10/21 Page 2 of 2 PageID: 498


May 10, 2021
Page 2


Schreiber, a life settlement broker, has also been deposed. Additional fact witness depositions are
either contemplated or have been scheduled. The parties' depositions remain to be scheduled.

Third Party Discovery

       Since the last conference, Plaintiff has continued to serve additional non-party document
subpoenas, including several that remain outstanding and for which efforts to secure cooperation
are underway. Plaintiff has identified at least five additional entities upon which subpoenas will
be served shortly and expects more will be required as discovery progresses.

        Plaintiff has moved this Court to compel production by subpoenaed third party Life Equity.
That motion was fully briefed on April 26, 2021, and taken on submission on May 3, 2021. It has
not yet been decided.

Deadlines

        The current deadline for the close of discovery is July 30, 2021. The feasibility of meeting
this deadline will depend largely on the resolution of the dispute regarding the scope of Plaintiff's
production. Defendant contends that it needs to have, and to review, Plaintiffs' investigation files
before a deposition of Plaintiff will be meaningful. Depending on the outcome (and timing) of the
proposed motion to compel, a further extension of the discovery end date may be necessary.
Completion of discovery also depends upon cooperation of non-parties with respect to document
and deposition subpoenas.

        We look forward to conferring with you on May 11.

                                                      Sincerely yours,

                                                      HOLLAND & KNIGHT LLP


                                                      /s Katherine A. Skeele
                                                      Katherine A. Skeele




#84111062_v1
